This appeal questions the constitutionality of Sec. 731.27, F. S. '41, F.S.A., which reads:
"The homestead shall descend as other property; provided, however, that if the decedent be survived by a widow and lineal descendants, the widow shall take a life estate in the homestead, with vested remainder to the lineal descendants in being at the time of the death of decedent."
The appellants, children of the deceased, contend:
". . . that under the Constitution they have a present vested interest in the property under the Constitution and that the above statutes deprive them of their rights under the Constitution and are therefore void."
Appellant is of the opinion that he has vested interest in the real property in question by virtue of Sections 1 and 2 of Article X of our Constitution. In this he is mistaken. The point has been decided and we affirm the judgment on authority of Hinson, et al., v. Booth, 39 Fla. 333, 22 So. 687.
Affirmed.
TERRELL, BROWN and BUFORD, JJ., concur.
CHAPMAN, C. J., THOMAS and SEBRING, JJ., agree to conclusion.